U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 1 TO FORM 10-QSB (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 0-27689 Aviation Upgrade Technologies, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0881303 (IRS Employer Identification No.) 14785 Omicron Drive, Suite 104, San Antonio, TX 78245 (Address of principal executive offices) (310) 265-8918 (Issuer's telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X As of May 15, 2007 the Company had 11,457,750 shares of its $.001 par value common stock issued and outstanding. Transitional Small Business Disclosure Format:YesNo X PART 1 – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) Condensed Balance Sheet at March 31, 2007 3 Condensed Statements of Operations for the three month periods ended March 31, 2007 and 2006 4 Condensed Statements of Cash Flows for the three month periods ended March 31, 2007 and 2006 5 Notes to Condensed Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Control and Procedures 14 PART 2 – OTHER INFORMATION SIGNATURE 15 CERTIFICATIONS attached 2 AVIATION UPGRADE TECHNOLOGIES INC. Financial Position ASSETS As of As of As of March 31, March 31, March 31, 2007 2007 2006 (As previously filed) (Restated) CURRENT ASSETS Cash $ 4,686 $ 4,686 $ 33,320 Accounts receivable, net of allowance for doubtful accounts 6,953 6,953 29,572 Inventory 7,387 7,387 8,567 Prepaid expenses 1,446 1,446 5,192 Total Current Assets 20,472 20,472 76,651 NET PROPERTY & EQUIPMENT, Net 4,332 4,332 21,664 OTHER ASSETS Deposits - - 350 Total Other Assets - - 350 TOTAL ASSETS $ 24,804 $ 24,804 $ 98,665 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable - trade and operations $ 450,606 $ 458,741 $ 751,285 Advance from a customer 14,600 14,600 - Profit participation payable 11,440 11,441 7,140 Accrued payroll and other expenses 822,346 825,143 633,313 Due to related party 7,984 - 7,240 Loan payable, stockholder 481,321 457,973 312,322 Profit participation advances, net of amortization 97,440 97,440 99,530 Total Current Liabilities 1,885,737 1,865,338 1,810,830 TOTAL LIABILITIES 1,885,737 1,865,338 1,810,830 COMMITMENTS AND CONTINGENCIES - - - STOCKHOLDERS' EQUITY (DEFICIT) Common stock ( $0.001 par value, 100,000,000 shares authorized; 11,457,750 shares issued and outstanding as of March 31, 2007 and 2006, respectively) 11,458 11,458 11,458 Additional paid-in capital 998,645 1,002,947 998,645 Retained earnings (deficit) (2,871,036 ) (2,854,939 ) (2,722,268 ) Total Stockholders' Equity (Deficit) (1,860,933 ) (1,840,534 ) (1,712,165 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 24,804 $ 24,804 $ 98,665 See Notes to the Financial Statements. 3 AVIATION UPGRADE TECHNOLOGIES INC. Statements of Operations Three Months Ended March 31, March 31, March 31, 2007 2007 2006 (As previously filed) (Restated) REVENUES Sales $ 43,233 43,232 40,776 Total Revenues 43,233 43,232 40,776 COST OF REVENUES 14,430 14,430 31,456 GROSS PROFIT 28,803 28,802 9,320 OPERATING COSTS Operating expenses 53,203 53,203 81,190 Depreciation expense 4,333 4,332 4,333 Total Operating Costs 57,536 57,535 85,523 OPERATING INCOME (LOSS) (28,733 ) (28,733 ) (76,203 ) OTHER INCOME & (EXPENSES) - - - Profit participation expense (406 ) (406 ) (542 ) Other income Forgiveness of debt Interest expense (5,102 ) (6,959 ) (5,102 ) Total Other Income & (Expenses) (6,959 ) (7,365 ) (5,644 ) NET INCOME (LOSS) $ (35,692 ) $ (36,098 ) $ (81,847 ) BASIC EARNINGS (LOSS) PER SHARE $ (0.00 ) (0.00 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 11,457,750 11,457,750 11,457,750 See Notes to the Financial Statements. 4 AVIATION UPGRADE TECHNOLOGIES INC. Statements of Cash Flows Three Months Ended March 31, March 31, March 31, 2007 2007 2006 (As previously filed) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (35,692 ) (36,098 ) (81,846 ) Adjustments to reconcile net loss to net cash provided (used in) by operating activities: Depreciation expense 4,333 4,333 4,333 Amortization of profit participation advances (5,560 ) (384 ) (513 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (11,296 ) 16,109 (21,309 ) (Increase) decrease in prepaid expenses 1,422 236 (Increase) decrease in inventory (1,422 ) (419 ) Increase (decrease) in accounts payable and profit participation payable (100,685 ) (66,760 ) 24,494 Increase (decrease) in due to related party 142 238 Increase (decrease) in customer advance - - - Increase (decrease) in accrued payroll and payroll related liabilities 150,429 85,305 35,508 Net Cash Provided by (Used in) Operating Activities 249 3,927 (39,278 ) CASH FLOWS FROM INVESTING ACTIVITIES Advances from (repaid to) stockholder (3,017 ) (10,997 ) 42,000 Purchase of property and equipment - - - Refund of deposits - - - Net Cash Provided by (Used in) Investing Activities (3,017 ) (10,997 ) 42,000 CASH FLOWS FROM FINANCING ACTIVITIES Loans from stockholder - - - License fee waived as capital contribution - 4,302 - Net Cash Provided by (Used in) Financing Activities - 4,302 - Net Increase (Decrease) in Cash (2,768 ) (2,768 ) 2,723 Cash at Beginning of Year 7,454 7,454 30,598 Cash at End of Year $ 4,686 $ 4,686 33,321 SupplementalCash Flow Disclosures: Cash paid during year for interest $ 5,102 6,959 4,568 Cash paid during year for taxes $ - $ - - See Notes to the Financial Statements. 5 AVIATION UPGRADE TECHNOLOGIES, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS (Unaudited) MARCH 31, 2 NOTE A – RESTATEMENT On September 6, 2007, we amended Aviation Upgrade Technologies Inc.’s Quarterly Report in Form 10-Qto amend and restate financial statements for the three-month ended March 31, 2007 with respect to the correction of errors in previously-issued financial statements. The first errors were waiver of license fee in the amount of $4,302 recorded in 2006 but subsequently in the first quarter of fiscal 2007 was credited as capital contribution. The second errors were reclassification of certain current liabilities items. Effects of the restatement by line item follows; Statements of Financial Position, Balance sheet Statements of Operations Statements of Cash Flows 6 AVIATION UPGRADE TECHNOLOGIES INC. Financial Position ( Supplement to Footnote A) ASSETS As of As of Changes March 31, March 31, in 2007 2007 in Dollars Line Item (As previously filed) (Restated) Increase (Decrease) LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES 1 Accounts payable - trade and operations $ 450,606 $ 458,741 $ 8,135 2 Accrued payroll and other expenses 822,346 825,143 2,797 3 Due to related party 7,984 - -7,984 4 Loan payable, stockholder 481,321 457,973 -23,348 5 Total Current Liabilities 1,885,737 1,865,338 -20,399 6 TOTAL LIABILITIES 1,885,737 1,865,338 -20,399 COMMITMENTS AND CONTINGENCIES - - - STOCKHOLDERS' EQUITY (DEFICIT) 7 Additional paid-in capital 998,645 1,002,947 4,302 8 Retained earnings (deficit) (2,871,036 ) (2,854,939 ) 16,097 9 Total Stockholders' Equity (Deficit) (1,860,933 ) (1,840,534 ) 20,399 See Notes to the Financial Statements. 7 AVIATION UPGRADE TECHNOLOGIES INC. Statements of Operations ( Supplement to Footnote A) Three Months Ended Changes March 31, March 31, in 2007 2007 Dollars Line Item (As previously filed) (Restated) Increase (Decrease) OTHER INCOME & (EXPENSES) 1 Miscellaneous other (6,553 ) (6,959 ) (406 ) 2 Total Other Income & (Expenses) (6,959 ) (7,365 ) (406 ) 3 NET INCOME (LOSS) $ (35,692 ) $ (36,098 ) $ (406 ) See Notes to the Financial Statements. 8 AVIATION UPGRADE TECHNOLOGIES INC. Statements of Cash Flows ( Supplement to Footnote A) Three Months Ended Changes March 31, March 31, in 2007 2007 Dollars Line Item (As previously filed) (Restated) Increase (Decrease) CASH FLOWS FROM OPERATING ACTIVITIES 1 Net income (loss) $ (35,692 ) (36,098 ) (406 ) 2 Adjustments to reconcile net loss to net cash provided (used in) by operating activities: Amortization of profit participation advances (5,560 ) (384 ) 5,176 Changes in operating assets and liabilities: 3 (Increase) decrease in accounts receivable (11,296 ) 16,109 27,405 4 (Increase) decrease in prepaid expenses 0 1,422 (1,422 ) 5 (Increase) decrease in inventory (1,422 ) 0 1,422 6 Increase (decrease) in accounts payable and profit participation payable (100,685 ) (62,458 ) 33,925 7 Increase (decrease) in due to related party 142 0 (142 ) 8 Increase (decrease) in accrued payroll and payroll related liabilities 150,429 85,305 (65,124 ) Net Cash Provided by (Used in) Operating Activities 249 8,229 3,678 CASH FLOWS FROM INVESTING ACTIVITIES 9 Advances from (repaid to) stockholder (3,017 ) (10,997 ) (7,980 ) Net Cash Provided by (Used in) Investing Activities (3,017 ) (10,997 ) (7,980 ) CASH FLOWS FROM FINANCINGACTIVITIES 10 License fee waived as capital contribution 0 4,302 4,302 Net Increase (Decrease) in Cash (2,768 ) (2,768 ) 0 See Notes to the Financial Statements. 9 NOTEB – BASIS OF PRESENTATION The unaudited financial statements of Aviation Upgrade Technologies, Inc. (the “Company” or “AUT”) included herein have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB and Article 10 of Regulation S-X.Accordingly, they do not include all of the information footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended March 31, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.For further information, refer to the financial statements and footnotes thereto included in the Company's Form 10-KSB for the year ended December 31, 2006. NOTEC – WARRANTS The following represents a summary of the warrants outstanding as of March 31, 2007 and 2006, respectively: March 31, 2007 March 31, 2006 Wtd Avg Wtd Avg Shares Ex Price Shares Ex Price Outstanding, beginning of period 150,000 $ 2.00 150,000 $ 2.00 Granted 0 0 0 0 Expired/forfeited/exercised 0 0 0 0 Outstanding, end of period 150,000 $ 2.00 150,000 $ 2.00 Weighted average fair value of warrants granted $ 0 $ 0 The outstanding warrants at March 31, 2007 and 2006 are all held by stockholders. NOTED – STOCKHOLDERS’ DEFICIT Holders of the common stock do not have preemptive rights to purchase additional shares of common stock or other subscription rights.The common stock carries no conversion rights and is not subject to redemption or to any sinking fund provisions.All shares of common stock are entitled to share equally in dividends from sources legally available therefore when, as and if declared by the board of directors and, upon liquidation or dissolution of the Company, whether voluntary or involuntary, to share equally in the assets of the Company available for distribution to stockholders.The board of directors is authorized to issue additional shares of common stock on such terms and conditions and for such consideration as the board may deem appropriate without further stockholder action. Each holder of common stock is entitled to one vote per share, either in person or by proxy, on all matters that may be voted on by the owners thereof at meetings of the stockholders.Since the shares of common stock do not have cumulative voting rights, the holders of more than 50% of the shares voting for the election of directors that can elect all the directors and, in such event, the holders of the remaining shares will not be able to elect any person to the board of directors. 10 Most of the Company’s common stock is held by insiders and persons who acquired shares in private offerings. These are “restricted securities” as that term is defined in Rule 144 promulgated under the Securities Act.The Company has not declared or paid any dividends on its common stock to date, and there is no assurance that the Company will ever be able to pay dividends in the future. During the year ended December 31, 2006, no common stock was issued. During the three months ended March 31, 2007, no common stock was issued. NOTEE – LOSS PER SHARE The following is a reconciliation of the numerators and denominators of the basic and diluted loss per share computations: Three Months Ended March 31, March 31, 2007 2006 (Restated) Numerator for basic and diluted loss per share Net loss $ (36,098 ) $ (81,846 ) Denominator for basic and diluted loss per share Weighted average shares 11,457,750 11,457,750 Basic and diluted loss per share Net loss $ (0.00 ) $ (0.01 ) NOTEF – RELATED PARTY TRANSACTIONS Since its inception, AUT has not generated sufficient working capital to cover the cost of its operations.Therefore, its founder, Chief Executive Officer (“CEO”), one of its directors and its majority shareholder, Mr. Torbjörn B. Lundqvist has, from time to time, provided working capital through his privately-held marketing company (“the Marketing Company”).The Marketing Company pays certain liabilities on behalf of AUT which are charged back to AUT totals $7,984 and are included inaccounts payable at March 31, 2007.All cash amounts additionally advanced to AUT as loan from the Marketing Company are reflected in loan payable, stockholder and total $457,973 as of March 31, 2007.The Company reimburses the Marketing Company for actual interest paid on these advances which ranges from nine percent (9%) to thirty percent (30%) per annum.Interest reimbursed on these advances totaled $6,959 for the three months ended March 31, 2006.All the payroll and related expenses recorded as of March 31, 2007 were owing to the CEO NOTE G – GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. The Company’s financial position and operating results raise substantial doubt about the Company’s ability to continue. The Company has had insufficient operating revenue or profit since inception. The ability of the Company to continue as a going concern is dependent upon developing sales and obtaining additional capital and financing. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company’s auditors have concluded that substantial doubt about the Company’s ability to continue as a going concern remains for a reasonable period of time. 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policy and Estimates.Our Management's Discussion and Analysis of Financial Condition and Results of Operations section discusses our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the condensed financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the condensed financial statements and the reported amounts of revenues and expenses during the reporting period. On an on-going basis, management evaluates its estimates and judgments, including those related to revenue recognition, accrued expenses, financing operations, and contingencies. Management bases its estimates and judgments on historical experience and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of our condensed financial statements include estimates as to the appropriate carrying value of certain assets and liabilities which are not readily apparent from other sources. The methods, estimates and judgments we use in applying these most critical accounting policies have a significant impact on the results we report in our consolidated financial statements. General.For the three months ended of March 31, 2007, we have generated $43,232 in revenue from the sale of our Air Alert Valve Cap product. In April 2001, we acquired from Torbjörn B. Lundqvist, our founder, chief executive officer (“CEO”), one of our directors and our majority shareholder, the marketing rights to an electronic tire valve cap for airplanes and automobiles that blinks if the tire pressure falls below an initially calibrated level.Because the cost of insurance for marketing this item for airplane use is prohibitive given our current sales volume, we limit our production and marketing the product for automobiles. The product provides early warning of low pressure in tires which we believe will lead to safer travel in both these types of vehicles and better fuel efficiency in automobiles.Oncethe tire is inflated to the appropriate pressure, the initial tightening of the cap onto the valve stem makes the valve cap memorize the tire pressure.If the pressure in the tire drops by more than approximately four pounds per square inch, a red LED light will blink to indicate the need to check the tire pressure.The licensing agreement has a term of five years and requires the payment of a license fee equal to 12% of the monthly gross profit from sales of the tire valve cap.It also requires the reimbursement of research and development costs incurred by Mr. Lundqvist and the payment of ongoing development costs during the term of the agreement.In addition, it stipulates the issuance of 50,000 shares of its common stock to one individual for efforts in co-designing the product and 1,000 shares of common stock to another individual for naming the product. We are currently developing a new product called the Air Alert Valve Stem.We are using the same technology and a lot of the same parts as in the Air Alert Valve Cap but the components are baked into a valve stem designed for today’s tubeless tires.We have shown a mock up of the product at a trade show in Las Vegas, and we had a positive response primarily from tire and automobile dealers.This product will be primarily marketed to tire and automobile dealers but its release is dependent on successful testing and adequate financing to produce sufficient quantities of the finished product. Liquidity and Capital Resources.The cash on hand as March 31, 2007 was $4,686, as compared to $33,320 as of March 31, 2006.Total current liabilities were $1,865,338 as of March 31, 2006, an $54,600 increase over the prior year balance of $1,810,830, represented primarily by accrued payroll, advances, and operating expenses.We had negative working capital of $1,840,534 as of March 31, 2007, and we had an accumulated deficit of $2,850,637 as compared to an accumulated deficit of $2,722,268 at March 31, 2006.We issued no common stock during the three months ended March 31, 2007.Our continued ability to operate is dependent upon the raising of additional capital to produce and market our product and sufficient sales; however, we cannot guarantee that additional funds could be raised on terms acceptable to us or that any level of sales will occur.If we are unable to satisfy our cash requirements through either product sales or additional raising of capital, we may have to cease operations, which could result in a loss to our investors. 12 Results of Operations-Three Months Ended March 31, 2007 Compared to the Three Months Ended March 31, 2006 - During the three months ended March 31, 2007, we generated $43,232 in revenues from the sale of our product compared to $40,776 for the three months ended March 31, 2006 due to an increase in marketing efforts.Total operating expenses for the three months ended March 31, 2007 were $57,535, compared to total operating expenses for the three months ended March 31, 2006 of $85,522.The decrease resulted primarily from lower professional fees and closure of the Las Vegas office.In the three months ended March 31, 2007, our net loss was $36,098 compared to a loss of $81,846 for the prior year period. Plan of Operation For Next 12 Months. With regard to the tire valve cap, we believe that our primary target market will consist of major vehicle fleets with a secondary focus on retailers and tire stores and manufacturers.A new stainless steel version of the valve cap is expected to be released in the 3rd quarter 2007 and that will have a version specifically designed for heavy duty trucks. With regard to the valve stem we believe our primary target is tire and automobile dealers as well as auto and tire manufacturers.We believe that the potential market for both the tire valve cap and the valve stem are large.The requirement for a warning system to detect low tire pressure is now implemented in all new 2008 passenger vehicles and light trucks. This will eventually reduce our market for this market segment. Therefore we are making major efforts to penetrate the heavy duty truck market where no legal requirements are established but the awareness of the disadvantages of low tire pressure are well known. Competition for the electronic tire valve cap is limited.To our knowledge, there are only a few mechanical tire valve caps on the market which are sold by several companies under different brand names.Our review and testing of these products has indicated to us that they are unreliable and inefficient due to their mechanical nature.We have not seen any product like the Air Alert Valve Stem.Other solutions to the tire pressure problem facing the industry are currently directed toward interior warning signals which are significantly more expensive than our tire valve cap and valve stem, and therefore, not considered direct competition.We anticipate that we will compete on the basis of the technical features, quality of our products and price. Our plan of operation is wholly dependent on our ability to generate revenues from the sale of our tire pressure monitoring products. Since 2003, we have had a contract with Union Power Information Ind. Co., LTD in the City of Shenzhen in China, which has the capability of producing up to several million Air Alert Valve Caps each month.Union Power is currently capable of producing about 1,500 Valve Caps for us each day; Union Power indicates that they can easily increase this number to meet our requirements.In the event that we were required to find another manufacturer for our product, due to the number of the such manufactures in China and Taiwan, we believe that locating and engaging an alternate manufacturing source for our product would be possible without any significant disruption to our retailers. In addition, we may be required to raise additional capital to fund our operations, and to continue to market, promote and sell the tire valve cap product.Such additional capital may be raised through public or private financing as well as borrowings and other sources.We cannot guarantee that additional funding will be available on favorable terms, if at all. We are not currently conducting any research and development activities, other than those activities related to the production of the electronic tire valve cap and valve stem. We do not have a volume of sales to produce sufficient revenues to sustain our operations. Moreover, we do nothave any identifiable sources cash for our operations other than minimal revenues. If we are unable to raise additional funds from the sale of our equity securities to fund our ongoing operations, then Mr. Lundqvist, our founder, CEO, one of our directors and our majority shareholder, may seek other alternatives including, but not necessarily limited to, pursuing a business partner, an acquisition that would bring in immediate revenues or causing the company to be "go private". Mr.Lundqvist is our only employee.The loss of Mr.Lundqvist could have a material adverse effect upon our operations. The accompanying financial statements have been prepared assuming that we will continue as a going concern.Our financial position and operating results raise substantial doubt about our ability to continue. We have had insufficient operating revenue or profit since inception. Our ability to continue as a going concern is dependent upon developing sales and obtaining additional capital and financing. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern.Our auditors have concluded that substantial doubt about our ability to continue as a going concern remains for a reasonable period of time. Off-Balance Sheet Arrangements-There are no off balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 13 Forward Looking Statements - This Form 10-QSB contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements made by us involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of AUT to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Factors that could cause actual results to differ materially from the forward looking statements include, but are not limited to, risks associated with lack of significant operating history, international, national and local general economic and market conditions; the ability of us to sustain, manage or forecast our growth; adverse publicity; competition; changes in business strategy or development plans; business disruptions; the ability to attract and retain talented personnel; the ability to protect technology; and other factors referenced in this 10-QSB.Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaim any obligation to forward-looking statements contained herein to reflect any change in our expectation with regard thereto or any change in events, conditions, circumstances or assumptions underlying such statements. Item 3. Controls and Procedures An evaluation was performed by the Company’s Chief Executive Officer/Chief Financial Officer of the effectiveness of the design and operation of the Company’s disclosure controls and procedures.Based upon that evaluation, the Company’s Chief Executive Officer/Chief Financial Officer concluded that as of March31, 2007, the Company’s disclosure controls and procedures were effective and designed to ensure that material information relating to the Company would be made known to him by others. There have been no significant changes in the Company’s internal controls or in other factors that could significantly affect the internal controls subsequent to the last day they were evaluated. PART II - OTHER INFORMATION Item 1. - Legal Proceedings. Not Applicable. Item 2. - Changes in Securities. None Item 3. - Defaults Upon Senior Securities Not Applicable Item 4. - Submission of Matters to a Vote of Security Holders. Not Applicable Item 5. - Other Information Not Applicable Item 6. - Exhibits Exhibit 31 – Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Exhibit 32 – Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 14 SIGNATURE In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AVIATION UPGRADE TECHNOLOGIES, INC. Date:September 14, 2007 By: /s/Alexander L. Weis Alexander L. Weis Chief Executive Officer 15
